Citation Nr: 0909870	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-23 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for low back 
disability.

2.  Entitlement to service connection for low back 
disability. 

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for right knee 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for asthma.

5.  Entitlement to service connection for asthma. 

6.  Entitlement to service connection for diabetes mellitus 
secondary to asthma medication.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to August 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2007, a 
statement of the case was issued in May 2007, and a 
substantive appeal was received in July 2007.   

The Board notes that the Veteran also filed a notice of 
disagreement in regards to several other issues addressed in 
the May 2007 statement of the case.  However, the Veteran 
indicated in his July 2007 substantive appeal (VA Form 9) 
that he only wished to appeal the four issues enumerated 
above.  

The issue of entitlement to service connection for low back 
disability is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on the 
appellant's part.




FINDINGS OF FACT

1.  By rating decision in February 1993, the RO denied the 
Veteran's claim for service connection for low back 
disability; the Veteran did not file a notice of 
disagreement.

2.  Evidence received since the February 1993 rating 
decision, by itself or in conjunction with the evidence 
previously assembled, raises a reasonable possibility of 
substantiating the claim of service connection for low back 
disability.  

3.  By rating decision in February 1993, the RO denied the 
Veteran's claim for service connection for right knee 
disability; the Veteran did not file a notice of 
disagreement.

4.  Evidence received since the February 1993 rating 
decision, by itself or in conjunction with the evidence 
previously assembled, does not raise a reasonable possibility 
of substantiating the right knee disability claim.  

5.  By rating decision in March 2004, the RO denied the 
Veteran's claim for service connection for asthma; the 
Veteran did not file a notice of disagreement.

6.  Evidence received since the March 2004 rating decision, 
by itself or in conjunction with the evidence previously 
assembled, raises a reasonable possibility of substantiating 
the asthma claim.  

7.  Asthma was not manifested during the Veteran's active 
duty service or for several years after service, nor is it 
otherwise related to service.

8.  There is no legal basis for granting service connection 
for diabetes mellitus secondary to asthma, to include 
medication for asthma. 




CONCLUSIONS OF LAW

1.  The February 1993 rating decision that denied the 
Veteran's claim for service connection for low back 
disability is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the February 1993 rating decision 
is new and material; accordingly, the low back disability 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008). 

3.  The February 1993 rating decision that denied the 
Veteran's claim for service connection for right knee 
disability is final.  38 U.S.C.A. § 7105 (West 2002).  

4.  Evidence received since the February 1993 rating decision 
is not new and material; accordingly, the claim for service 
connection for right knee disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008). 

5.  The March 2004 rating decision that denied the Veteran's 
claim for service connection for asthma is final.  38 
U.S.C.A. § 7105 (West 2002).  

6.  Evidence received since the March 2004 rating decision is 
new and material; accordingly, the asthma claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008). 

7.  Asthma was not incurred in or aggravated by the Veteran's 
active duty service, nor is asthma otherwise causally related 
to such service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

8.  There is no legal basis for service connection for 
diabetes mellitus secondary to the Veteran's asthma.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. § 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated June 2005                                                                       

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Nonetheless, he Board notes that the RO sent the 
Veteran a March 2006 correspondence that fully complied with 
Dingess.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants. Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished 
the appellant with an adequate notice letter in June 2005.  
It set forth the criteria for entitlement to the benefit 
sought by the appellant, and included discussion of new and 
material evidence so as to comply with the Kent requirements.  
The Board believes that the June 2005 notice, constituted 
adequate notice to the appellant.  The Veteran was advised as 
to what would constitute new and material evidence in the 
context of the bases for the prior denials. 

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran 
physical examinations in October 1992, November 1992, 
December 2003, August 2005, and September 2007, obtained 
medical opinions as to the etiology and severity of 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

New and Material Evidence

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the 
RO is to issue a statement of the case.  38 C.F.R. § 19.26.  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and 
material evidence") provide as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Low Back Disability
The Veteran's claim for service connection for low back 
disability was originally denied by way of a February 1993 
rating decision; and the Veteran failed to file a timely 
notice of disagreement.  Consequently, the February 1993 
rating decision became final.  Evidence on record at that 
time included the service treatment records; and VA 
examination reports dated October 1992 and November 1992.  
The claim was denied because although the Veteran has 
sustained a back injury in service, there was no indication 
that the injury had resulted in a residual disability.  The 
Veteran's August 1992 separation examination was normal.  The 
October 1992 and November 1992 examination reports noted 
chronic low back pain (a subjective symptom); but examination 
revealed a normal x-ray and no functional limitations.  As 
such, the RO concluded that there was no low back disability.   

Evidence received since that time consists largely of VA 
outpatient treatment reports.  These reports reflect that the 
Veteran continues to complain of chronic low back pain.  A 
May 1999 treatment report reflects spasm in the lumbosacral 
spine.  The Board views these items of new evidence as 
suggesting current low back disability.  In the context of at 
least one basis for the prior denial, this new evidence of a 
current low back disability raises a reasonable possibility 
of substantiating the claim; and therefore constitutes new 
and material evidence.  The Veteran's low back disability 
claim is therefore reopened.

Right knee
The Veteran's claim for service connection for a right knee 
disability was originally denied by way of a February 1993 
rating decision; and the Veteran failed to file a timely 
notice of disagreement.  Consequently, the February 1993 
rating decision became final.  Evidence on record at that 
time included the service treatment records; and VA 
examination reports dated October 1992 and November 1992.  
The claim was denied because the RO noted that the Veteran 
had a right knee injury that preexisted service; and it found 
that the pre-existing disability was not aggravated during 
service.  The RO recognized that the Veteran sought treatment 
for right knee pain during service (in July 1990 and in July 
1991).  However, on November 1992 examination, the knee was 
unremarkable, with no swelling, deformity, or instability, 
and with full range of motion.  Though the Veteran was 
diagnosed with recurrent knee symptoms suggestive of possible 
dislocation, the RO found that the complaints in service did 
not amount to aggravation of the pre-existing disability.  

Evidence received since that time includes VA outpatient 
treatment reports, private treatment reports, and a VA 
examination dated August 2005.  The Board acknowledges that 
these reports reflect continued problems with a right knee 
disability.  However, in order to constitute new and material 
evidence, the new evidence must show that his pre-existing 
right knee disability was aggravated during service.  These 
post service medical treatment records do not suggest or 
otherwise address aggravation during service.  In order to 
constitute new and material evidence, the new evidence would 
have to suggest aggravation during service.    
   
As such, the Board finds that the new evidence does not raise 
a reasonable possibility of substantiating the claim; and 
does not constitute new and material evidence.  The Veteran's 
right knee disability claim is not reopened.  



Asthma
The Veteran's claim for service connection for asthma was 
originally denied by way of a March 2004 rating decision; and 
the Veteran failed to file a timely notice of disagreement.  
Consequently, the March 2004 rating decision became final.  
Evidence on record at that time included the service 
treatment records; VA outpatient treatment reports dated July 
1997 to November 2003; private treatment records from Good 
Shepherd Hospital dated September 2003 to December 2003; and 
a December 2003 VA examination.  The claim was denied because 
although there was evidence of wheezing in service, there was 
no diagnosis of asthma.  Moreover, the Veteran's separation 
examination yielded normal findings; and he denied having 
asthma in his August 1992 Report of Medical History.  In 
addition, the December 2003 VA examiner opined that it was 
not related to service.  

Evidence received since that time consists of additional VA 
outpatient treatment reports (dated February 2004 to May 
2007); additional records from the Good Shepherd Medical 
Center (dated through May 2006); a treatment report from Dr. 
J.M.S. dated January 2007; and a VA examination report dated 
September 2007.  The report from Dr. J.M.S. suggests that he 
deems the Veteran's asthma to be related to service.  
Likewise, a May 2007 VA outpatient treatment report states 
that the Veteran's asthma is most likely related to exposure 
to the smoke from burning oil fields during service.  These 
additional opinions are significant in that they provide a 
positive nexus opinion that was absent when the claim was 
originally denied.  In the context of the reason for the 
prior denial, this new evidence raises a reasonable 
possibility of substantiating the claim; and therefore 
constitutes new and material evidence.  The Veteran's asthma 
claim is therefore reopened.

Service Connection for Asthma

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records reflect numerous 
complaints of wheezing (December 1987, August 1991).  The 
Veteran was also diagnosed with an upper respiratory 
infection in January 1988.  He was never diagnosed with 
asthma.  He is service connected for sinusitis.  His August 
1992 separation examination was normal.  He completed a 
Report of Medical History in conjunction with his 
examination.  In it, he stated by way of checked box, that he 
did not have asthma, shortness of breath, pain or pressure in 
his chest, or a chronic cough.  

In September 2003, the Veteran was admitted to the Good 
Shepherd Medical Center for respiratory distress as an 
exacerbation.  The hospital report reflects that the Veteran 
has a "history of asthma and frequent exacerbations, 
frequently aggravated by reflux disease."  He was treated 
with aggressive bronchodilator therapy, IV corticosteroids 
and empiric antibiotics; and he underwent an upper endoscopy.  
He was admitted again in December 2003 for left lower lobe 
pneumonia, chronic obstructive pulmonary disease (COPD), and 
respiratory distress.  He presented with shortness of breath, 
cough, and fever.  He was discharged with numerous diagnoses, 
including asthma exacerbation.  

The Veteran underwent a VA examination in December 2003.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran reported that he had had multiple 
episodes of incapacitation within the past year including in 
December 2002, March 2003, June 2003, September 2003, and 
December 2003.  All the hospitalizations were at the Good 
Shepherd Medical Center (although the Board notes that the 
records from Good Shepherd Medical Center only reflect the 
September 2003 and December 2003 hospitalizations).  Upon 
examination, the Veteran's lungs were clear.  There were no 
crackles or wheezes.  Respirations were 16 and not labored.  
The examiner opined that the Veteran's asthma was not related 
to service.  His rationale was that the Veteran was not 
diagnosed or treated with a chronic respiratory disease in 
service or within one year of service.  The examiner noted 
that the Veteran has multiple risk factors for the 
development of a chronic respiratory condition.  
Specifically, these factors include his obesity, his 
gastroesophageal reflux disease (GERD), and his obstructive 
airway disease (COPD).  The examiner noted that the Veteran 
does have one risk factor for asthma that is related to 
service (namely: sinusitis).  He noted that in light of the 
multiple risk factors not related to service and the one risk 
factor that is related to service; the Veteran's asthma is 
less likely than not related to service.  

The Veteran had a subsequent admission to the Good Shepherd 
Medical Center in July 2004 (where he was treated by Dr. 
J.M.S.) where his asthma was attributed to severe GERD.  A 
January 2007 treatment note by Dr. J.M.S. reflects that the 
Veteran came in for a routine follow-up.  He diagnosed the 
Veteran with severe persistent asthma - currently optimized.  
He then stated that "The patient notes that he did not have 
as much trouble until his return from the Gulf War where he 
was exposed to oil well fires.  Since he did not have pre-
existing respiratory disease.  This is consistent with a 
reactive airway disease type syndrome."  

The Veteran sought treatment from the VA Medical Center in 
May 2007.  The report states that the Veteran's asthma "is 
most likely related to service-connection while he was 
serving, it could be related to his exposure to toxin from 
the burning oil fields or exercise or uncertain etiology 
while he was in the desert area."  It diagnosed the Veteran 
with "Asthma, most likely related to his exposure to smoking 
from the smoking oil fields while he was serving or exercise, 
especially as he did not claim any asthma prior to his 
service."  

The Veteran underwent another VA examination in September 
2007.  The examiner (the same one who conducted the December 
2003 examination) reviewed the claims file in conjunction 
with the examination.  He specifically took note of the 
aforementioned contrary opinions.  He noted that the claims 
file does not reflect a diagnosis of a chronic or recurrent 
asthma condition following exposure to oil filed smoke.  He 
stated that if oil field smoke had caused the Veteran's 
asthma, then one would have expected the Veteran to have 
reported asthma while he was in service (or within one year 
of service).  

The examiner also acknowledged that Dr. J.M.S., who 
attributed the Veteran's asthma to service in his January 
2007 note, reported a different etiology three years earlier.  
The VA examiner noted that in July 2004, Dr. J.M.S. stated 
that the Veteran was admitted for "Acute respiratory 
failure, status asthmaticus, probably secondary to severe 
GERD."  The VA examiner argued that "I do not believe you 
can have it both ways."  He also pointed out that Dr. J.M.S. 
did not provide an explanation for why the asthma took so 
long to develop after exposure to the insulting agent (the 
smoke from the oil fields).  Finally, the VA examiner noted 
that the Veteran has added 36 pounds since service; and that 
the Veteran's 240 pounds make him obese.  The examiner agreed 
with Dr. J.M.S.'s original assessment that the Veteran's 
asthma is secondary to GERD.  

The Board notes the conflicting medical opinions in this 
case.  The Court has held that the Board must determine how 
much weight is to be attached to each medical opinion of 
record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Greater weight may be placed on one medical professional's 
opinion over another, depending on factors such as reasoning 
employed by the medical professionals and whether or not, and 
the extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

There are substantial and significant factors which favor the 
valuation of the VA medical opinion over the opinion of Dr. 
J.M.S. and the May 2007 VA outpatient examiner.   

The Board notes that the December 2003 and September 2007 VA 
examiner had full access to the claims file, and he examined 
it twice in regards to the two separate examinations.  There 
is no indication that Dr. J.M.S. or the May 2007 VA 
outpatient examiner had access to the file.  The lack of 
access to the claims file would not be so relevant if Dr. 
J.M.S. or the May 2007 outpatient examiner had provided 
rationales for their opinions that took the full history of 
the Veteran into account.  For instance, the May 2007 
outpatient examiner provided no rationale for his opinion 
other than to point out the fact that the Veteran did not 
have asthma upon entering service.  He failed to provide any 
rationale as to why the Veteran's asthma was not noted in 
service or within one year of service.  He also failed to 
note that the Veteran has severe GERD and that the evidence 
in the claims file reflects that his asthma has been 
aggravated by it.  

On the other hand, Dr. J.M.S. was fully aware of the fact 
that the Veteran has severe GERD and that it has caused 
exacerbations in the Veteran's asthma.  He even attributed 
his asthma to GERD (prior to January 2007).  He then 
apparently changed his mind without offering any reason for 
it other than to reiterate the Veteran's own contention that 
he didn't have much trouble with asthma until serving in the 
Gulf War.  

The Board notes that neither the May 2007 outpatient examiner 
nor Dr. J.M.S. explained why the Veteran's asthma (if caused 
by oil field smoke) did not manifest itself while the Veteran 
was in service or within one year of service.

Finally, the VA examiner who conducted the Veteran's December 
2003 and September 2007 examinations noted that the Veteran 
had numerous risk factors for the development of a chronic 
respiratory condition.  Specifically, he noted the Veteran's 
obesity, GERD, obstructive airway disease, and sinusitis.  He 
noted that the only risk factor that was related to service 
was the sinusitis (and that consequently, most of the 
Veteran's risk factors were unrelated to service).  Neither 
J.M.S. nor the May 2007 outpatient examiner provided as 
detailed a rationale, nor did they address the more thorough 
rationale of the December 2003 and September 2007 examiner.

For the foregoing reasons, the Board finds that the opinion 
of the December 2003 and September 2007 VA examiner is more 
probative than that of Dr. J.M.S. and the May 2007 outpatient 
examiner.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for asthma must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Diabetes mellitus

Service treatment records do not include any complaints, 
clinical findings, or lab finding suggesting diabetes during 
service.  There is also no evidence suggesting diabetes 
within one year of discharge of service.  There is no basis 
for service connection for diabetes on a direct basis, and 
the Veteran does not contend otherwise.  It appears that the 
Veteran's contention is that his diabetes is causally related 
to medication taken for his asthma. 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.   The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).  

However, for reasons discussed earlier in this decision, 
service connection for asthma is not warranted.  Accordingly, 
even if the Veteran's diabetes is caused by or aggravated by 
the asthma, or medication taken for asthma, there is no legal 
basis for secondary service connection.  


ORDER

The claims of service connection for a low back disability 
and for asthma are reopened.

The Veteran's claim for service connection for right knee 
disability is not reopened.  

Although new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
asthma, service connection for asthma is not warranted.  

Entitlement to service connection for diabetes secondary to 
asthma is not warranted.  


REMAND

The Board found that new and material evidence had been 
received to reopen the Veteran's claim for service connection 
for low back disability.  As service treatment records 
document both preservice low back symptoms and inservice low 
back complaints, and as there is now evidence suggesting 
current disability.  There is no medical opinion that 
addresses the issue of a possible nexus.  The Board finds 
that the Veteran is entitled to a VA examination for the 
purpose of determining the nature and etiology of current low 
back disability.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an 
appropriate VA examination for the 
purpose of determining the nature, 
etiology and severity of any low back 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  

Following a review of the relevant 
medical evidence in the claims file, to 
include records reflecting a March 1980 
lumbar strain; the service treatment 
records that reflect complaints in June 
1991 and August 1992; post-service 
treatment records; the medical history 
obtained from the Veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the examiner should opine 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that any current chronic disability of 
the low back was caused or aggravated by 
service.  A rationale for all opinions 
expressed should be given.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for low back disability.  The 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.           

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


